IN THE UNITED STATES DISTRICT C()URT
FOR THE DISTRICT OF MARYLAND

MICHAEL S. OWL-FEATHER GORBEY *

Piaimiff '*
v y * civiiAction No.RDB-19»220
DR. MUBERIK, *
PA GERA,
NURSE vANMETER, *
ELRICH, sis,
HAMELroN, Hss, . *
THE UNITED sTATEs, '

*
Defendants

*>¢=*
MEMORANDUM oPINIoN

 

The Court directed supplemental complaint was filed on March 28, 2019. ECF 8. Plaintiff
Michael Gorbey clarifies his claims as set for the bclow. 7

Gorbey states he has “high level” glaucoma, had “serious Side effects” to the medication
prescribed, and from April 2018 to about October 2018, Was not provided With an alternative
medication to treat his glaucoma. ECF 8 at p. 2. On January 14, 2019, Gorbey claims that PA
Gera prescribed the same eye-drops (latanoprost) that causes his eyes to swell and his face to break
out.ll Id. at p. 3. He stopped using the eye-drops because of the side effects. rAnother referral to
optometry was made on March 4, 2019, but Gorbey claims he has not been seen. Id. Defendants
will be required to address this claim and show cause why it does not present an imminent threat

of physical harm to Gorbey.2

 

1 To the extent Gorbey attempts to raise a claim regarding “black mold” being present in the prison, that
attempt fails. The black mold claim was raised and addressed in the context of another case filed by Gorbey and
will not be addressed again here. See Gorbey v.Dunbar, et al., Civil Action RDB-18-2754 (D. Md.).

2 Gorbey has accumulated more than three strikes under 28 U.S.C. § 191 5. See Gorbey v. U.S.A., et a!., Civ.
Action l:Och332 (D. Md. 2008), Gorbey v. U.S. Mifimry, et al_, Civ. Action l:08cv334 (D. Md. 2008), Gorbey v.
U.S. M:'h'tary, et a[., Civ. Action 12080v339 (D. Md. 2008), Gorbey v. U.S.A., et al., Civil Action 2109Cv3l3 (S.D.

With regard to his cuff-in-front status, Gorbey claims he has had a medical order since
2009 (ECF 1 at p. 2), but on .lanuary 10, 2019, Nurse Todd refused to provide a copy of the order
to security staff. ECF 8 at p. 4. On January l4, 2019, Dr. Muberik and PA Gera also refused to
provide a copy of the medical order and Muberik instructed security staff in the Special Housing
Unit (SHU) to cuff Gorbey any Way they wanted to until they figured it out. Id. Gorbey claims
that the basis of his front*cuffing order is that he has repeatedly dislocated his shoulder and being
cuffed behind his back causes him serious injury and pain. ECF 8 at p. 5; ECF l at p. 3. Defendants
will be required to address this claim and show cause why it does not present an imminent threat
of physical harm to Gorbey.

Gorbey claims that he is hypoglycemic and suffers severe drops in blood sugar particularly
between 9:30 and 10:30 a.m. ECF 8 at p. 6. He states that he is indigent and cannot afford to buy
food in the prison commissary to use as a snack between breakfast and lunch, therefore he believes
that medical staff should provide him with such a snack in the morning pill line. Id. at pp. 6-7. I-Ie
claims this condition, left untreated, could cause serious injury or death, particularly if he faints
and falls on the concrete floor or sidewalk. Id. at p. 7. Defendants will be required to both address
whether Gorbey’s hypoglycemia is a serious medical condition, the symptoms observed and
verified, and whether the current course of treatment is adequate to avoid physical harm befalling
him.

Related to his claim of untreated hypoglycemia, Gorbey States he experienced severe chest

pains, but was not examined by medical staff to determine the cause. ECF 8 at p. 6. In Gorbey’s

 

W.Va. 2009), Gorbey v. U.S.A., et al., l:09cv262 (D. D.C. 2009), Gorbey v. U.S.A., et al., Civil Action 2308cv121
(N.D. W.Va. 2008), Gorbey v. U.S.A., et al., Civil Action l:08cv649 (D. D.C. 2008), Gorbey v. U.S.A., et al., Civil
Action l:08cv650 (D. D.C. 2008), Gorbey v. Disrrict ofColumbia, et al., Civi| Action 1:09cv261 (D. D.C. 2009),
Gorbey v. Dislrr`ct OfCOlumbia, Civil Action l:lOcvl751 (D. D.C. 201 0), Gorbey v. Sia!e of Virgim'a, et al_, Civil
Action 211 lcvl64 (E.D. Va. 2011).

estimation the severe chest pains he experienced are proof that he Suff`ers severe hypoglycemia
(z'd.); thus, Defendants will address this claim in the context of Gorbey’s claim regarding
hypoglycemia.

Gorbey restates his claim regarding SIS Eirich, who'allegedly told a correctional officer to
tell another inmate that Gorbey informed security that the other inmate had drugs in his cell. ECF
8 at pp. 6-7. n Gorbey states that he “will soon be in population with this very person SIS Eirich”
relayed a message to indicating Gorbey snitched on him. Ia'. Gorbey identifies the other inmate
as “Big Country.” Id. at p. 7. This claim was dismissed without prejudice subject to Gorbey
refiling the claim accompanied by the 8400 filing fee. ECF 2 at p. 4. This Court’s rationale for
dismissal of the claim was Gorbey’s failure to claim that the alleged threat was acted upon, that he
was currently housed with the other inmate who was subjected to a search, or that there is a known
risk of harm to his safety that is being ignored. Id. Gorbey objects to the dismissal of the claim
and states that none of his complaints regarding staff misconduct,.he has filed ten such complaints,
have been investigated He provides a list of the complaints he has filed thus far. ECF 8 at p. 7.
In an abundance of caution, the Court will require Defendants to provide with their response copies
of any records they have on filed concerning Gorbey’s administrative compiaints, the reasons for
the decisions provided, and any investigative notes generated for each. Further, Defendants will
address Gorbey’s claim that he is endangered by the presence of another inmate who was told
Gorbey provided information leading to the search of his belongings 1

Also pending in this case is Gorbey’s Motion for injunctive Relief or Temporary
Restraining Order. ECF 3. The motion seeks to prevent Gorbey’s transfer outside of the State of
Maryland while he is pursuing a Petition for Writ of Habeas Corpus in the Maryland State courts.

_The motion appears to have been docketed in the wrong case. Gorbey filed a Petition for Writ of

Habeas Corpus pursuant to 28 U.S.C. § 2254 in this Court wherein he claimed he should be in the
custody of the District of Columbia and that he was illegally extradited across State lines. See
Gorbey v. State of Maryland, Civil Action_RDB- 19-788 (D. Md.). The petition was dismissed on
April 5, 20]9, for failing to state a cognizable claim. Id. at ECF 2 & 3. Gorbey appealed the

dismissal and appellate review is now pending. Id. at ECF 4-6. The Motion for lnjunctive Relief

shall be denied.

A separate Order follows.

Af"-'»ll. 30 gel?

Date v RlCI-IARD D. BENNETT
` UNITED STATES DISTRICT JUDGE

